Citation Nr: 1539949	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 2007 rating decision that denied entitlement to service connection for a cervical spine disability.

2.  Entitlement to an effective date prior to July 16, 2008 for the award of service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that awarded service connection for a cervical spine disability, with an effective date of July 16, 2008.

The issue of whether there was CUE in a May 2007 rating decision that denied entitlement to service connection has been raised by the record and is intertwined with the earlier effective date claim.  See, e.g., DRO Report, September 2013.

In February 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Phoenix, Arizona.  A transcript of the proceeding has been associated with the claims file.  Because that VLJ is no longer employed by the Board, in June 2015, the Veteran was offered an opportunity for a new Board hearing with another VLJ.  No response, however, was ever received.  Therefore, this matter is ready for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement to an evaluation in excess of 50 percent for a dysthymic disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, Form 21-526, April 2015.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an effective date prior to July 16, 2008, for the award of service connection for a cervical spine disability (after reopening the claim).  He also alleges there was clear and unmistakable error (CUE) in a prior final May 2007 rating decision that denied his original claim for service connection for a cervical spine disability.

By way of background, in February 2006, the Veteran filed a claim for service connection for a neck condition.  A May 2007 rating decision denied service connection for a cervical spine condition.  The Veteran did not file a notice of disagreement within one year, and the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  On July 16, 2008, the Veteran filed a request to reopen the claim.  A September 2010 rating decision awarded service connection for cervical spine disabilities, and assigned an effective date of July 16, 2008.  The Veteran filed a notice of disagreement and ultimately appealed to the Board the issue of entitlement to an earlier effective date for the award of service connection.  As noted above, he has also alleged CUE in the May 2007 rating decision that denied his original claim. See, e.g., DRO Conference Report, September 2013.

No statement of the case (SOC), however, has been issued for the CUE claim.  Therefore, this matter should be remanded so that the Veteran may be provided with a SOC relating to the issue of whether there was CUE in the May 2007 rating decision that denied service connection.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The CUE claim should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Meanwhile, the Board will defer decision on the issue of entitlement to an earlier effective date for the award of service connection for a cervical spine disability, as that matter is inextricably intertwined with the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with regard to the issue of whether there was CUE in the May 2007 that denied entitlement to service connection for a cervical spine disability.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Then, readjudicate the earlier effective date claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

